Citation Nr: 1042938	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which declined to reopen the Veteran's previously denied 
claim for service connection for a lower back disability.  In 
August 2005, the Veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing was associated with the claims file.  

In an April 2006 decision, the Board determined that new and 
material evidence had been submitted to reopen the Veteran's 
service connection claim, but denied that claim on the merits.  
The Veteran appealed the Board's decision, and in December 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
granted a Joint Motion for Partial Remand and remanded the appeal 
to the Board with directions to enhance its discussion.  

In May 2007, the Board reopened the Veteran's claim and redenied 
it on the merits.  Once again, the Veteran appealed the Board's 
decision to the Court.  By an Order dated in December 2008, the 
Court granted a Joint Motion and vacated the May 2007 Board 
decision.  In March 2010, the Board remanded the claim for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets the additional delay in this long-pending 
appeal.  Nevertheless, the Board is constrained by the fact that 
further development is required prior to final appellate review.  

The Veteran, in written statements and testimony before the 
Board, contends that his current lower back disability is related 
to the lumbosacral strain for which he was treated in service.  

The Veteran's service treatment records reflect that, in August 
1971, he was treated for complaints of low back pain and 
diagnosed with lumbosacral strain with muscle spasms.  The 
Veteran was then placed on a disability profile for 90 days.  
Thereafter, on his December 1971 separation examination, he 
reported a history of low back pain.  Clinical findings, however, 
were negative for any lumbar spine abnormalities.

The Veteran now claims to have needed treatment for low back 
problems on an ongoing basis since leaving the military.  
However, the earliest post-service medical records pertinent to 
his claim are dated in February 1985, more than a decade after 
his discharge.  Those records showed complaints of lower back 
pain and clinical findings of tenderness to palpation, with 
normal ranges of motion.  Contemporaneous X-rays revealed disc 
spaces that were well-maintained, with no evidence of fracture, 
subluxation, or articular abnormality.  Significantly, the 
Veteran's medical providers did not relate his lower back 
complaints to any aspect of his active service.

Subsequent medical records dated from 1999 through 2002 revealed 
continued treatment for low back pain and related symptoms.  
Specifically, X-rays taken in February 1999 depicted degenerative 
changes at the L1 vertebral body, while a Magnetic Resonance 
Imaging (MRI) examination performed in December 2002 showed 
lumbar disc degeneration, protrusion, and bulging associated with 
mild neuroforaminal narrowing, bilaterally.  Subsequent X-ray 
findings dated in December 2002 supported a diagnosis of lumbar 
facet joint disease.

The aforementioned service treatment records, post-service 
medical records, and X-ray and MRI reports were reviewed by a VA 
examiner in January 2004.  That examiner also reviewed more 
recent X-rays showing loss of lumbar lordosis with mild 
limitation of motion.  Notwithstanding the Veteran's current 
complaints of chronic low back pain that began in service, the VA 
examiner opined that the Veteran's current lumbar lordosis was 
less likely than not related to his in-service lumbosacral strain 
and more likely the result of his recent lumbar disc problems.  

Following the January 2004 VA examination, the Veteran submitted 
an August 2005 private medical opinion indicating that his 
current chronic lumbar disk syndrome "appear[ed]" to be related 
to his military service.  Significantly, however, the private 
medical provider who rendered that opinion did not provide a 
rationale for his findings.  Nor did he indicate that his opinion 
was based on a review of the Veteran's pertinent medical history.  
For these reasons, the Board afforded that private medical 
provider's findings less probative weight than the January 2004 
VA examiner's negative nexus opinion and issued a May 2007 
decision denying the Veteran's claim.

The record thereafter shows that, in its December 2008 Order 
granting the parties' Joint Motion for Remand, the Court 
determined that the Board had erred in relying on the January 
2004 VA examiner's opinion.  Specifically, the Court concluded 
that the VA examiner's opinion was inadequate for rating purposes 
because it only addressed the etiology of the Veteran's loss of 
lordosis and did not specifically indicate whether his other low 
back pathology - that is, his underlying lumbar degenerative disk 
disease - was service-related.  Additionally, the Court found 
that VA had failed to sufficiently consider to the Veteran's lay 
assertions of chronic lower back pain, which had repeatedly 
caused him to miss work since service.  The Court also noted that 
VA should have given greater consideration to the Veteran's 
testimony with respect to why, after leaving the military, he 
initially self-medicated and refrained from seeking clinical 
treatment because he thought it would prevent him from obtaining 
a job.

Following the issuance of the December 2008 Court Order, the 
Veteran submitted additional lay and clinical evidence in support 
of his claim.  That new evidence consisted of lay statements from 
his niece, a long-time friend, and a civilian coworker, who 
collectively attested that the Veteran's low back problems had 
begun in service and persisted on an ongoing basis since that 
time.  Additional new evidence included an April 2009 written 
statement from the aforementioned private medical provider, who 
indicated that he and two other private physicians continued to 
treat the Veteran for low back problems.  The private medical 
provider also noted that that some aspect of the Veteran's 
currently diagnosed cervical lumbar disc disease had probably 
begun in service.  

Pursuant to the Court's December 2008 Order, the Board remanded 
the Veteran's claim for an additional VA examination, which was 
performed in April 2010.  At that time, the Veteran recounted his 
history of chronic low back problems, which he again attributed 
to service.  Clinical evaluation was negative for any limitation 
of motion, but did show mild paraspinal spasms, lumbosacral 
tenderness, reduced muscle strength, and mild sensory 
abnormalities.  Contemporaneous X-rays revealed narrowing at the 
L3-L4 disk space consistent with a diagnosis of degenerative disc 
disease.  

Echoing the findings of his January 2004 predecessor, the April 
2010 VA examiner determined that the Veteran's current low back 
problems were less likely than not related to his military 
service.  However, notwithstanding the Board's express request 
that any medical opinion be supported by a rationale, the April 
2010 examiner did not provide an explanation for his negative 
nexus finding, apart from noting that it was "primarily based 
upon a lack of adequate documentation to create such a nexus."  
In employing such circular reasoning, the VA examiner neither 
acknowledged nor reconciled his opinion with the private medical 
provider's positive nexus findings, the Veteran's lay statements, 
and the other evidence of record supporting his claim.

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In this case, while the Veteran has 
been afforded a follow-up VA examination that has resulted in a 
second negative nexus opinion, that opinion was not supported by 
an adequate rationale and is thus of limited probative value.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  Accordingly, the Board 
finds that the terms of the Board's prior remand have not been 
met and that an additional remand is necessary to ensure 
compliance.  Stegall, 11 Vet. App. at 271.

The Board recognizes that the Veteran has submitted statements 
from his private treating physician that suggest a nexus between 
his current low back problems and his military service.  
Significantly, however, that private physician did not indicate 
that his etiological findings were based on a review of the 
pertinent evidence of record.  Indeed, that private physician 
appears to have based his findings primarily on his treatment of 
the Veteran, which began many years after the latter left 
service, and on the Veteran's own lay statements.  

The Board is mindful that claims file review, as it pertains to 
obtaining an overview of a claimant's medical history, is not a 
strict requirement for private medical opinions, and a private 
medical opinion may not be discounted solely because the opining 
clinician did not conduct such a review.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Additionally, a private 
examiner's reliance on statements from the Veteran is not a 
sufficient basis, in and of itself, to disregard that examiner's 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Nevertheless, the Board considers it significant that the private 
physician's August 2005 and April 2009 statements predated and, 
thus, did not address the contradictory findings of the April 
2010 VA examiner.  Nor did the private physician's statements 
reconcile the other medical opinion evidence weighing against the 
Veteran's claim.  Accordingly, the Board finds that the private 
physician's opinions, standing alone, cannot serve as a basis for 
granting service connection.  To ensure a thorough examination 
and evaluation, the Veteran's disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2010).  

In light of the inadequacies inherent in the aforementioned 
private and VA assessments, the Board finds that an additional VA 
examination and etiological opinion, supported by a complete 
review of the claims file, is needed in order to fully and fairly 
assess the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) ( 38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).  That new 
VA opinion should reconcile the conflicting findings of the 
Veteran's private physician and the January 2004 and April 2010 
VA examiners, and expressly address the medical records, showing 
in-service treatment for lumbosacral strain and post-service 
service treatment for chronic lumbar disk syndrome, degenerative 
disc disease, and related back problems, as well as the 
statements of the Veteran regarding his current low back 
symptoms, which are capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 
465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  That VA 
opinion should also address the lay evidence that the Veteran has 
submitted regarding a continuity of low back problems since his 
period of active duty.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  

Finally, private medical records appear to be outstanding.  As 
noted above, the Veteran's private medical provider indicated in 
an April 2009 statement that he (G. W. Davis, M.D.) and two other 
physicians (J. Pirofsky, D.O., and W. L. Pinchback, Jr., M.D.) 
were currently treating the Veteran for lower back problems.  
However, no private treatment records from those physicians dated 
after August 2005 have yet been obtained.  As VA is on notice 
that private medical records may exist that are relevant to the 
Veteran's service connection claim, and as the Board is remanding 
this claim on other grounds, an effort to obtain any outstanding 
private medical records should also be made on remand.  In this 
regard, the Board recognizes that the Veteran previously provided 
a signed authorization for the release of his private medical 
records in January 2005.  Nevertheless, it should be explained to 
him that his reauthorization of the release of any records dated 
after August 2005 is necessary before such records may be 
obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he 
provide a completed release form (VA Form 21- 
4142) authorizing VA to request copies of any 
treatment records from G. W. Davis, M.D., J. 
Pirofsky, D.O., and W. L. Pinchback, Jr., M.D., 
dated after August 2005.  Explain to the 
Veteran that his prior authorization for the 
release of his private medical records has 
expired, and that he will need to reauthorize 
the release of those records in order for VA to 
obtain them.  If any pertinent evidence 
identified by the Veteran is unavailable, so 
inform the Veteran and request that he obtain 
and submit it.  All attempts to secure those 
records must be documented in the claims file.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an examiner who has not 
previously examined him to assess the nature 
and etiology of any current low back 
disability.  The claims file, to include a copy 
of this Remand and any additional records 
obtained, must be made available to the medical 
examiner in order that he or she may review 
pertinent aspects of the Veteran's in-service 
and post service medical history, and the 
examination report should indicate that review 
was performed. 

The VA examiner should provide a rationale for 
all opinions expressed and reconcile them with 
all pertinent evidence of record, including the 
Veteran's service treatment records, which 
reflect complaints of low back pain and a 
diagnosis of lumbosacral strain, his post-
service medical records showing treatment for 
chronic lumbar disk syndrome, degenerative disc 
disease, and related symptoms, and the August 
2005 and April 2009 private physician's 
statements suggesting a nexus between Veteran's 
lumbar disc syndrome and disc disease and his 
military service.  Additionally, the VA 
examiner should expressly consider the January 
2004 and April 2010 VA examiners' opinions, 
which respectively indicated that the Veteran's 
current lumbar lordosis is less likely than not 
related to his in-service lumbosacral strain 
and that his degenerative disk disease is also 
unrelated to that in-service condition or any 
other aspect of his military service.  The VA 
examiner should also consider the lay evidence 
that the Veteran has submitted regarding a 
continuity of symptomatology of low back 
problems since service and his statements and 
testimony with respect to why he refrained from 
seeking treatment for several years after his 
discharge.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007).  

Specifically, the VA examiner's opinion should 
address the following:  

a)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran currently has any low back 
disability that was caused or aggravated by 
his documented in-service lumbosacral 
strain. 

b)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran currently has any low back 
disability that is otherwise related to his 
military service. 

3.  Then, readjudicate the claim on appeal.  If 
any aspect of the decision remains adverse to the 
Veteran, issue a supplemental statement of the 
case and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


